                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

KRISTINE ANN LIEVEN,

                        Plaintiff,
                                                     Case No. 18-CV-1409-JPS
v.

DEBRA IACUCCI,
                                                                      ORDER
                        Defendant.


        Plaintiff, having been released from prison, was directed to file a

 renewed motion to leave to proceed in forma pauperis. (Docket #19). She did

 so on January 14, 2019. (Docket #22). In order to allow a plaintiff to proceed

 without prepaying the $400 filing fee in this matter, the Court must first

 decide whether the plaintiff has the ability to pay the fee and, if not,

 whether the lawsuit states a claim for relief. 28 U.S.C. §§ 1915(a), (e)(2)(B).

 On the question of indigence, although Plaintiff need not show that she is

 totally destitute, Zaun v. Dobbin, 628 F.2d 990, 992 (7th Cir. 1980), it must be

 remembered that the privilege of proceeding in forma pauperis “is reserved

 to the many truly impoverished litigants who, within the District Court’s

 sound discretion, would remain without legal remedy if such privilege

 were not afforded to them,” Brewster v. N. Am. Van Lines, Inc., 461 F.2d 649,

 651 (7th Cir. 1972).

        Plaintiff’s motion states that she is unemployed and receives only

 $200 per month in income from an undisclosed source. Her monthly

 expenses exceed $400. Plaintiff explains that she lives in a homeless shelter

 and is pursuing social security disability benefits. In light of these

 representations, the Court finds that Plaintiff is indigent for purpose of
prepaying the filing fee. Further, the Court previously screened Plaintiff’s

complaint and allowed her to proceed on certain claims against Defendant.

(Docket #9). She will, therefore, be granted leave to proceed in forma

pauperis.

       Accordingly,

       IT IS ORDERED that Plaintiff’s renewed motion for leave to

proceed in forma pauperis (Docket #22) be and the same is hereby

GRANTED.

       Dated at Milwaukee, Wisconsin, this 18th day of January, 2019.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                                Page 2 of 2
